This cause was tried to the court on an agreed statement of facts, attached to which were certain exhibits. Judgment was rendered in favor of plaintiff on March 16, 1915, and defendants bring the case here.
The motion to dismiss is sustained, for the reason that the case-made was not served on the opposite party or his attorney within 15 days after judgment was rendered, or within any valid extension of time, as required by Rev. Laws 1910, sec. 5242; and this, too, although the motion for new trial was filed within three days after judgment, and on May 31st was overruled, and plaintiffs in error granted time within which to perfect their appeal. This for the reason stated in Manes v.Hoss, 28 Okla. 489, 114 P. 698. There we said:
"Where a motion for a new trial is unnecessary to present for review to this court the matters complained *Page 358 
of in the petition in error, the filing of such motion and decision thereon by the court is ineffectual for the purpose of extending the time within which to perfect an appeal; and the time begins to run from the rendition of the judgment appealed from, and not from the order overruling the motion for a new trial. Springfield Fire   M. Ins. Co. v. Gish, Brook   Co.,23 Okla. 824, 102 P. 708."
The appeal is dismissed.